Citation Nr: 0838072	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a seizure disorder 
as a residual of a head injury.

3.  Entitlement to service connection for brain damage as a 
residual of a head injury.

4.  Entitlement to service connection for a headache disorder 
as a residual of a head injury.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The RO has indicated that the veteran had active military 
service from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the veteran was granted service 
connection for degenerative disc disease of the lumbosacral 
spine in a rating decision dated in May 2005.  As the 
granting of service connection for this claim constituted a 
complete grant, this issue is no longer on appeal, and will 
therefore not be addressed in this decision.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This case was remanded by the Board in an action dated in 
December 2005.  


FINDINGS OF FACT

1.  The veteran does not have a neck injury that is 
attributable to his military service.

2.  The veteran does not have a seizure disorder that is 
attributable to his military service.

3.  The veteran does not have brain damage that is 
attributable to his military service.

4.  The veteran does not have headaches that are attributable 
to his military service.




CONCLUSIONS OF LAW

1.  The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have a seizure disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2008).

3.  The veteran does not have brain damage that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  The veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2003, September 2004, December 2005, and May 2007.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet. 

The veteran's service medical records (SMRs) are of record, 
and they show the veteran was injured while in training at 
Ft. Campbell, Kentucky, hitting his left costal margin in a 
fall.  The SMR shows he was treated and put on restricted 
duty for five days.  There are no further treatment records 
related to this injury.  The SMRs contain no evidence of a 
head injury or seizure activity.  There is no record of a 
separation examination, but a SMR entry dated in February 
1981, less than four months before leaving military service, 
reported complaints of low back pain for the previous five to 
seven months, but no complaints related to the head or neck.  
The last SMR entries are dated in May 1981, the month before 
separation, and they do not mention any complaints related to 
the head or neck.  

Also of record are VA treatment records for the period 
November 2001 to November 2006.  Those records record 
multiple assertions by the veteran that he sustained a severe 
head injury when attacked by gang members in 1987.  A 
treatment note dated in March 2002 noted that the veteran had 
a known history of seizures, and that he claimed to have 
fallen in his bathroom earlier that day, hitting his head on 
the bathtub, which he averred had rendered him unconscious 
for three hours.  The note indicates that the veteran was a 
poor historian, and that, because he lived alone, there were 
no witnesses to his seizure or unconsciousness.  A treatment 
note dated in June 2003 shows that the veteran presented in 
the emergency room after having been jumped by three men six 
days before.  The veteran reported that the men beat him up, 
hitting him in the right eye with a pistol handle.  X-ray 
examination revealed the cranial vault was intact, and the 
sella turcica appeared normal.  Calcifications were seen, but 
no fractures.  

The veteran was afforded spine and neurological examinations 
in August 2003 in connection with these claims.  At the spine 
examination, the veteran told the examiner that his seizure 
disorder began in service in 1975 when he began falling with 
loss of consciousness.  The veteran reported that he was seen 
in sick call, but that no diagnosis was rendered.  The 
veteran also told this examiner that, while stationed in 
Hawaii in 1979, he fell while carrying a radio on his back, 
falling and rolling over several times down a steep hill, 
during which he claims to have struck the back of his head 
against the radio and injured his cervical spine and lumbar 
spine.  The examiner noted that there were no records of this 
injury in the veteran's SMRs.  

X-ray examination of the skull and spine were reported as 
normal.  The examiner diagnosed posttraumatic seizure 
disorder, chronic posttraumatic headaches, and mild strain of 
the cervical and lumbar spine.   Based on the veteran's 
reports of seizures beginning in service, and of head, neck, 
and low back injuries in Hawaii, the examiner opined that the 
diagnosed conditions were more likely than not related to the 
trauma that occurred in service.  

The neurological examiner noted that there was no 
documentation of any in-service head injury.  After reporting 
the results of his examination, the examiner diagnosed 
traumatic brain injury from multiple head traumas, which 
appeared to be related to a variety of different assaults, as 
well as what appeared to be a posttraumatic type daily 
headache disorder.  He also diagnosed a generalized tonic-
clonic seizure disorder (based on the veteran's history), 
which he assessed as being most likely related to the head 
traumas; and cervical and lumbar strain, with lumbar strain, 
but not the cervical strain, being attributed to the 
veteran's documented in-service fall.  The examiner opined 
that the head injury, which impliedly included the claimed 
headaches, and the veteran's seizures were less than likely 
as not related to military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases 
may be presumed to have been incurred in or aggravated by 
active military service, including brain hemorrhage, brain 
thrombosis, brain tumor, epilepsy, or other organic disease 
of the nervous system, if manifested to a compensable degree 
within a year of qualifying active military service.  
38 C.F.R. §§ 3.307, 3.309.  

Here, there is medical evidence of the claimed disabilities:  
cervical strain, traumatic brain injury with apparently 
related headaches, and a seizure disorder attributed to head 
trauma.  However, there is no evidence of any related in-
service injury to the head, except by way of the veteran's 
own history.  

The veteran's SMRs contain no entries related to seizures, 
loss of consciousness, or falls other than the one fall in 
training.  As noted, the August 2003 spine examiner opined 
that the veteran's seizures, headaches, and cervical spine 
strain were more likely than not related to "the original 
trauma that occurred in the military."  However, it is clear 
that this examiner relied entirely on the veteran's account 
of an in-service head injury that is not documented by the 
medical evidence of record.  

On the other hand, the neurological examiner attributed the 
veteran's head and neck injuries, including headaches and 
seizure disorder, to post-service events rather than to the 
claimed but undocumented in-service events.  Thus, this 
examiner found the evidence of post-service trauma to be more 
probative than the veteran's account of an in-service head 
injury.  

The Board finds the neurological examiner's opinion is more 
persuasive than that of the spine examiner, who relied on the 
veteran's report of a claimed in-service event that is not 
corroborated by the record.  The Board gives more credence to 
the neurological examiner's opinion because there is no 
objective evidence of the claimed in-service seizures or the 
head injury the veteran avers happened in Hawaii.  In this 
regard, the Board finds that the veteran's averment of the 
head injury in Hawaii, and of the occurrence of seizures in 
service, are not credible in light of the absence of evidence 
of treatment for seizures or for the claimed in-service 
injury, the absence of any sequelae anywhere in the veteran's 
SMRs, and the multiple accounts of post-service head trauma 
that are of record.  See generally Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (regarding credibility of veteran's 
uncorroborated statements); Black v. Brown, 5 Vet. App. 177, 
180 (1993) (doctor's opinions based on history furnished by 
appellant and unsupported by clinical evidence were merely 
conclusions unsupported by any objective medical evidence);  
See also Swann v. Brown, 5 Vet. App. 229, 231 (1993) 
(veteran's allegations must be viewed in the proper context; 
specifically, he is seeking monetary benefits which has a 
significant impact on the probative value of his 
allegations).  The Board also notes that at least one medical 
care provider described the veteran as a poor historian.  

The Board acknowledges the veteran's contention that his 
claimed disabilities are related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of these disabilities, especially in light of 
the Board's finding that his accounts of in-service events 
are not credible.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
veteran's own assertions as to the etiology of his claimed 
disabilities have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a seizure disorder as a 
residual of a head injury is denied.

Entitlement to service connection for brain damage as a 
residual of a head injury is denied.

Entitlement to service connection for a headache disorder as 
a residual of a head injury is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


